Judgment modified by reducing the amount of plaintiffs’ recovery to the sum of $1,740, and as so modified unanimously affirmed, without costs. Plaintiffs sued defendant for failure to deliver the car. On a finding that plaintiffs breached the contract, the complaint should have been dismissed. However, the ease seems to have been disposed of on an equitable basis because of the sale of the car by defendant. Upon this basis the amount of recovery should be limited to $1,740. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ.